DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/01/2020.

It is respectfully noted that the withdrawn claims should be indicated as such upon amendments (37 CFR 1.121).
Specification
The disclosure is objected to because of the following informalities:
	In Table 2 of the applicant’s specification, the Free(C+N) values for Steel No. 1-10 and 21-29 differ from the actual values by a factor of 10; e.g., for Steel No. 1, “0.0006” should be “0.006” – support for this can be found in the Certified Copy of Foreign Priority Application filed 09/05/2018 (see Table 2 of Certified Copy for all of the correct Free(C+N) values).
	Calculating the K values based on the values provided in the instant specification (filed 09/05/2018) would result in incorrect K values. See, for example, comparative steels 25 and 27-
No.
Cr (wt %)
Free(C+N)
Avg. diameter (µm)
K value (calculated based on formula 1)
K value (Applicant's Table 2)
K value (calculated) - K value (Table 2)
U-notch impact value (J/cm2)
1
17.9
0.0006
40
204.1
167.4
36.7
158
2
11.2
0.0004
20
234.7
210.3
24.4
205
3
10.1
0.0005
32
216.8
186.3
30.5
191
4
16.8
0.0005
40
204.8
174.3
30.5
164
5
17.5
0.0002
68
166.5
154.3
12.2
153
6
18.4
0.0003
32
217.6
199.3
18.3
202
7
11.4
0.0001
25
229.5
223.4
6.1
225
8
17.6
0.0002
32
218.3
206.1
12.2
196
9
18.4
0.0006
52
186.8
150.1
36.7
152
10
13.9
0.0004
48
194.2
169.7
24.5
160
21
16.8
0.0010
78
146.7
85.6
61.1
79
22
10.5
0.0000
108
110.7
110.7
0.0
108
23
17.8
0.0009
90
130.0
75
55.0
70
24
10.8
0.0008
115
95.1
46.3
48.8
40
25
17.8
0.0003
78
151.4
133.1
18.3
135
26
18.4
0.0000
98
124.6
124.6
0.0
123
27
11.4
0.0006
65
168.5
131.9
36.6
134
28
17.6
0.0006
58
178.2
141.5
36.7
145
29
18.4
0.0013
40
199.3
119.8
79.5
125


	Furthermore, even when comparative steel No. 24 has the correct Free(C+N) value of 0.008 (instead of 0.0008), the calculated K value differs from the K value provided in Table 2 for steel No. 24. However, using the correct Free(C+N) values (from the certified copy) for all of the other steels results in correct calculated K values.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al. (JP2012140687A; of record) and Santacreu et al. (US 20160115562 A1; of record).
Regarding claims 1-3:
Hanada teaches a hot-rolled [Abstract] and annealed [0001] Ti-containing ferritic stainless steel [Abstract] with the following overlapping composition: 
Element (wt %)
Instantly claimed composition
Hanada
Claims 1-2; [0013, 0025, 0031]
C
0.003-0.030
0-0.030
Si
0-2.0
0-2.00
Mn
0-2.0
0-2.00
P
0-0.050
0-0.050
S
0-0.040
0-0.040
Cr
10.0-19.0
10.0-20.0
N
0-0.030
0-0.030
Ti
0.07-0.50
0.01-0.50
Al
0.010-0.20
0-0.50
Mo (Claim 2)
0-1.50
0-2.50
B (Claim 3)
0-0.0030
0-0.0050
Fe
Balance
Balance


Hanada teaches a sheet thickness of 5.0-12.0 mm [Claim 1], which overlaps with the claimed 5.0-11.0 mm.
Hanada is silent regarding the “d” limitation. 
Santacreu teaches a ferritic stainless steel sheet [Abstract] with an overlapping composition [0011-0038], wherein the sheet is to be used in exhaust lines [0001]. The average ferritic grain size is 25-65 µm [Abstract], [0058], which notably overlaps with the applicant’s disclosed inventive range of about 20-68 µm in Table 2 of the applicant’s specification. Santacreu discusses that the average grain size of 25-65 µm is an important characteristic of the 
With regard to the “polishing a cross section…” step in claim 1, the average crystal grain diameter of Hanada in view of Santacreu would prima facie be expected to meet this feature in view of the substantially similar composition of both Hanada and Santacreu, and the disclosed average grain size of Santacreu.
With regard to the claimed limitation of “having a K value defined by the following expression (1) of 150 or more” 
K value = -0.07×Cr - 6790×Free(C+N) - 1.44×d + 267 (1),
in view of the substantially similar and overlapping composition and average grain size of Hanada as modified by Santacreu, it is prima facie expected for the K value to meet the claimed “150 or more”, in view of the K value being a function of the contents of the claimed elements (such as Cr, C, and N) and average crystal grain diameter (hereinafter “d”), wherein “d” is obtained by polishing a cross section (“L cross section”) in parallel to a rolling direction and a sheet thickness direction.
With regard to the “wherein the expression (1)[…] defined in Annex C of JIS G0551:2013” limitation in claim 1, which further defines the applicant’s expression “(1)”, the steel of Hanada as modified by Santacreu would prima facie be expected to behave in the same manner when subjected to the same test method, and would prima facie be expected to meet the claimed expression’s K value, of 150 or more, when subjected to the same processing conditions described in the claim, in view of the substantially similar overlapping composition, sheet thickness, and average grain size.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/098,150 (reference application), hereinafter “ ‘150”. Although the claims at issue are not identical, they are not patentably distinct from each other because the two copending applications claim identical compositions. With regard to the limitation in the preamble of ‘150, of “for an exhaust pipe flange member”, the limitation is a statement of intended use and therefore does not further limit the claim; “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II). 
prima facie be expected to be present in the steel of the present application (hereinafter ‘815), in view of the identical composition, sheet thickness, and K value expression.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
The applicant argues that the examiner errs when considering just the grain size variable of the claimed expression (1) when formulating the rejection; and that expression (1) has three variables in it: Cr, the sum of free (C+N), and an average crystal grain diameter. The applicant further states that the examiner fails to even address the free (C+N) limitation (see last paragraph of page 4 to second paragraph of page 7 of arguments).
The arguments are respectfully not found persuasive. In claim 1, the limitation for the K value is defined as: 
K value = -0.07×Cr - 6790×Free(C+N) - 1.44×d + 267 (1),
Looking at Table 2 of the applicant’s specification, it can be seen that the inventive examples (No. 1-10 and 21-29) have a K value within the claimed range of 150 or more, while the comparative examples have a K value of less than 150. To be clear, the “K value” is an estimate of the Charpy impact value (see paragraph [0021] of applicant’s specification, and Table 2, last two columns, wherein the K values and impact values are similar in magnitude)
Regarding the first term of the expression (-0.07×Cr), all of the applicant’s inventive examples (see Table 1, No. 1-10) and comparative examples (Table 1, No. 21-29) have Cr contents within the claimed range of 10.0-19.0 wt % Cr.

    PNG
    media_image1.png
    530
    755
    media_image1.png
    Greyscale

It can be seen that there does not appear to be any relationship between the Cr content and the impact value (R2 value is only 0.0036, wherein a value of 1 would be a perfect linear correlation) within the range of tested Cr contents.

Regarding the second term of the expression (6790×Free(C+N)), the inventive examples have Free(C+N) values ranging from 0.001-0.006% (after correction – see “Specification” section above), while the comparative examples have Free(C+N) values ranging from 0.000-0.010%, which notably substantially overlaps with the Free(C+N) values of the inventive examples.

    PNG
    media_image2.png
    530
    752
    media_image2.png
    Greyscale

As can be seen from the above figure (using the corrected Free(C+N) values – see “Specification” section above), there also does not appear to be much, if any, linear correlation (R2 value is only 0.2398, which is very low) between the Free(C+N) content and the impact values. This is consistent with the data provided in Table 2, which demonstrates that the Free(C+N) content alone cannot predict the impact value, because many of the inventive and comparative examples have identical or substantially identical Free(C+N) values.

Thus, the only apparent difference between the inventive examples and the comparative examples (with respect to the terms in the K value equation) is the average crystal grain diameter, which ranges from 20-68 µm in the inventive examples vs. 40-115 µm for the comparative examples, which are, on average, higher than the average crystal grain diameters of the inventive examples.

    PNG
    media_image3.png
    531
    755
    media_image3.png
    Greyscale

As can be seen in the Figure above, there is a significantly stronger correlation between “d” and the impact value (R2 value is 0.762, which indicates a much stronger linear correlation, unlike the Free(C+N) vs. impact value, or the Cr content vs. impact value).
Therefore, the applicant’s assertion that the examiner errs when considering just the grain size variable of the claimed expression (1) when formulating the rejection is respectfully not found persuasive. Based on the applicant’s disclosure (also see [0031] and [0038] of applicant’s spec), the strongest predictor of the impact value (and therefore the K value) is the average crystal grain diameter. In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree
This prediction is obvious based on the teachings of the Santacreu. Santacreu is directed to a steel for exhaust lines [0001]: Santacreu states that “[t]he average grain size comprised between 25 and 65 µm is an important characteristic of the invention, and it is controlled both by the presence of titanium and niobium nitrides and carbonitrides and by the temperature for carrying out the final annealing” [0058]. “A too small grain size hardens the metal, therefore limiting its shaping capability, accelerates diffusion of nitrogen from the decomposition of urea (since the grain boundary density is more significant than in the case of the invention), and reduces creep resistance.” [0059]. “Conversely, a too large grain size reduces the resilience of the metal notably at the welded areas (in particular heat-affected areas) and degrades the aspect of the parts after shaping (orange peel) [0060]. Notably, the average crystal grain diameter of the applicant’s inventive examples ranges from 20-68 µm, which substantially overlaps with Santacreu’s average grain size.
Thus, not only does Hanada teach a substantially overlapping composition (and notably, substantially overlapping Cr, Ti, C, and N contents), but also, Santacreu clearly outlines the parameters affecting the average grain size – that is, the presence of titanium and niobium nitrides and carbonitrides (e.g. TiN and TiC) and the temperature for carrying out the final annealing. Santacreu also predicts that too large of a grain size reduces the resilience of the metal.

The applicant argues that it is common knowledge to those skilled in the art that the free(C+N) content in a steel material will change depending on the manufacturing conditions, and that the applicant’s manufacturing conditions differ from those of Hanada such that it cannot 
The argument is respectfully not found persuasive. To be clear, the position taken in the rejection was that it is prima facie expected for the K value to meet the claimed “150 or more”, in view of the K value being primarily a function of the average crystal grain diameter and additionally a function of the contents of the claimed elements (such as Cr, Ti, C, and N), which overlap substantially with those of Hanada. 
The average crystal grain diameter is directly a function of the process parameters of Santacreu (see [0040]-[0052] of Santacreu), thus, stating that that the K value is dependent on the average crystal grain diameter is akin to stating that the K value is dependent on the processing parameters. As discussed above, Santacreu discusses how an average crystal grain diameter of 25-65 µm may be achieved. Among the factors is the presence of titanium and niobium nitrides and carbonitrides (e.g. TiN and TiC) and the temperature for carrying out the final annealing [0058-0060]. Santacreu teaches heating to a temperature of 1000-1250°C [0049], which overlaps with the applicant’s disclosed slab heating temperature of 950-1120°C, and final annealing at 1000-1100°C, which is within the applicant’s disclosed range of 800-1100°C. 
Santacreu is silent to coiling; however, the primary reference Hanada teaches coiling at 570°C or higher (but preferably 730°C or higher) [0015] which overlaps with the applicant’s disclosed range of 650-800°C. Hanada discloses the effect of the winding temperature on the toughness, specifically that “when the temperature is wound at a high temperature of 730°C or higher, the effect of ‘strain removal annealing’ is more remarkable, and high toughness can be obtained more stably” [0035]; thus, there would be a reasonable expectation that choosing the 
The applicant’s argument’s directed to Hanada’s use of water cooling (see pages 7-8 of arguments) is respectfully not found persuasive. The applicant states that the pinning effect of the invention is achieved without any water cooling associated with the coiling step (citing paragraph [0031] of the specification). The applicant’s invention appears to be able to achieve the pinning effect (i.e. stopping crystal grain growth) via air cooling; however, water cooling is an alternate means of cooling and would not be precluded by the product as claimed. Water cooling would reasonably expected to achieve the pinning effect in view of cooling via water also stopping crystal grain growth. "[T]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2141.02 VI).

The applicant arguments that the Examiner does not have a valid reason to take the grain size of Santacreu and use it in Hanada (see page 9 of arguments) are respectfully not found persuasive. Regarding the arguments that the grain size refers to a stainless steel sheet material that is cold rolled, annealed, and entirely recrystallized, it is noted that the applicant’s invention includes cold rolling [0024], annealing [0032], and recrystallization (during hot rolling) [0030]. The applicant’s arguments stating that the kind of processing parameters imparted to a particular material dictates, at least in part, the properties/structure of a material, and that the since the manufacturing conditions of a hot-rolled and annealed steel sheet and a cold-rolled and annealed steel sheet are known to be completely different, are respectfully not found persuasive. The 
Thus, the assertion that Santacreu and Hanada are completely different materials (see last paragraph of page 9 to last paragraph of page 10 of arguments), even though they are both ferritic stainless steels used for automotive exhaust components, is respectfully not found persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731